Name: 93/186/EEC: Council Decision of 8 March 1993 on the conclusion by the European Economic Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part, on trade and trade-related matters
 Type: Decision
 Subject Matter: Europe;  international trade;  European construction
 Date Published: 1993-04-02

 Avis juridique important|31993D018693/186/EEC: Council Decision of 8 March 1993 on the conclusion by the European Economic Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part, on trade and trade-related matters Official Journal L 081 , 02/04/1993 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 21 P. 0113 Swedish special edition: Chapter 11 Volume 21 P. 0113 COUNCIL DECISION of 8 March 1993 on the conclusion by the European Economic Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part, on trade and trade-related matters(93/186/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, pending the entry into force of the Europe Agreement signed in Brussels on 1 February 1993, it is necessary to approve the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part, on trade and trade-related matters signed in Brussels on the same date, HAS DECIDED AS FOLLOWS: Article 1 The Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part, on trade and trade-related matters, together with its Annexes, the Protocols, the exchanges of letters and the declarations, are hereby approved on behalf of the European Economic Community. These texts are attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 51 of the Interim Agreement on behalf of the European Economic Community. Done at Brussels, 8 March 1993. For the Council The President N. HELVEG PETERSEN (1) Opinion delivered on 12 February 1993 (not yet published in the Official Journal of the European Communities).